Citation Nr: 0033430	
Decision Date: 12/22/00    Archive Date: 01/03/01

DOCKET NO.  99-14 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for sinusitis.

2.  Entitlement to an increased (compensable) rating for a 
stress fracture of the left medial tibial plateau. 


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The veteran had active service from March 1994 to August 
1996.

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  A rating decision in July 1997 denied service 
connection for sinusitis and bronchitis, and granted service 
connection for the residuals of a stress fracture of the left 
medial tibial plateau, evaluated as noncompensable, from 
August 9, 1996.  The veteran was advised of this 
determination in a letter dated August 1, 1997.  In a 
statement received in September 1997, he stated that he 
disagreed with the VA decision and wanted to appeal.  

In a letter in April 1998, the RO informed the veteran that 
the August 1997 statement did not qualify as a notice of 
disagreement.  He was advised that in order to file a notice 
of disagreement, he should indicate the specific 
determinations with which he did not agree.  The RO 
determined that he did not subsequently file a timely notice 
of disagreement and therefore the rating action in July 1997 
became final.  

A rating action in July 1998 determined that new and material 
evidence had not been submitted to reopen the claim for 
sinusitis and denied an increased (compensable) rating for 
the left knee disorder.    

The left knee issue is addressed in the remand appended to 
this decision.


FINDINGS OF FACT

1  A rating decision in July 1997 denied service connection 
for sinusitis.  The veteran did not file a timely notice of 
disagreement to this rating action, and it became final.

2.  Additional evidence is new and material, and the claim 
for service connection for sinusitis is reopened.


CONCLUSIONS OF LAW

1.  The RO rating decision in July 1997 wherein service 
connection for an sinusitis was denied is final.  38 U.S.C.A. 
§ 7105(b) and (c) (West 1991); 38 C.F.R. § 3.160(d) (2000).

2.  The evidence received subsequent to the July 1997 
decision is new and material and the veteran's claim for 
service connection for sinusitis is reopened.  38 U.S.C.A. 
§§ 5108 and 7105 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background.

The service medical records disclose that in March 1994, the 
veteran was seen with a complaint of a sore throat for three 
days.  He denied a prior history of sinusitis or allergic 
problems.  He presented with purulent nasal drainage and 
facial headaches.  The assessment was acute sinusitis.  He 
was placed on antibiotics for sinus infection.  In May 1994, 
he was seen with complaints of nasal mucous.  His frontal and 
maxillary sinuses were normal.  The clinical assessments was 
viral upper respiratory infection and sinusitis.  In October 
1995, he was seen with reported rhinorrhea.  Examination of 
the nose was normal.  The assessment was upper respiratory 
infection.

The veteran received a VA general medical examination in June 
1997.  He reported a severe episode of sinusitis around 1994-
95 with bronchitis for which antibiotics were prescribed.  He 
claimed congestion in the sinuses since that time.  The 
examination revealed no sinus tenderness, nasal obstruction, 
discharge, or evidence of structural defects.  X-rays showed 
the paranasal sinuses were clear.  The diagnoses included 
history of sinusitis without x-ray evidence of disease.  

The rating action in July 1997 denied service connection for 
sinusitis.  The RO determined that although there was a 
record of treatment in service for sinusitis, no permanent 
residual or chronic disability was shown by the service 
medical records or the evidence following discharge from 
service.  

In May 1998, a private medical report disclosed that the 
veteran complained of a flare-up of sinusitis with difficulty 
breathing.  On examination, nasal congestion of more than 
three year duration was noted.  The diagnoses included acute 
sinusitis.

VA outpatient records disclose that the veteran was seen in 
June 1999 with complaints of left knee pain and sinusitis. 

Legal Analysis.

The undersigned has determined that VA has met the 
requirements for assisting a claimant mandated by the 
Veterans Claims Assistance Act of 2000, Pub L. No. 106-475, 
114 Stat. 2096 (2000).

Service Connection for Sinusitis.

In order to reopen a claim which has been previously denied 
and which is final, the claimant must present new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  38 
C.F.R. § 3.156(a) provides that new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

Evidence of record at the time of the final July 1997 rating 
decision showed that the veteran was treated for sinus 
infection in service.  However, there were no post- service 
medical findings of sinus disability.  Additional evidence 
submitted since the July 1997 rating decision includes a 
private medical report reflecting nasal congestion diagnosed 
as acute sinusitis.  Insofar as this medical evidence is 
consistent with the existence of sinus disability post- 
service it is not only new but also is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  Accordingly, the claim for service connection for 
sinusitis is reopened by the submission of new and material 
evidence.  The merits of the claim are addressed in the 
remand appended to this decision.


ORDER

New and material evidence has been submitted to reopen a 
claim of service connection for sinusitis.  


REMAND

In view of the Board's reopening of the claim for service 
connection for sinusitis, the RO must now review the claim on 
the merits.  Before doing so, the RO must comply with the 
duty to assist a claimant set forth in Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 475, 114 Stat. 2096 
(2000).

With respect to the left knee claim, when the veteran 
underwent VA examination in July 1997, no residuals of the 
stress fracture of the left medial tibial plateau were shown 
on physical examination.  However, VA outpatient treatment 
records show that in June 1999, he reported increasingly 
frequent knee pain.  Findings included patellar tenderness 
and slight limp.  In view of this evidence suggestive of 
increased severity of the left knee disability, the Board is 
of the opinion that he should undergo a current VA 
examination. 


Accordingly, the claim is REMANDED for the following action:

1. The RO should ask the veteran to 
identify all records of post- service 
treatment for sinusitis and all records 
of current left knee treatment.  The RO 
should then take the necessary steps to 
obtain those records not currently 
associated with the claims file.

2.  The RO should schedule the veteran 
for VA ENT examination to determine if he 
suffers from chronic sinus disability, 
and, if so, whether the disability is 
related to service.  The claims file must 
be made available to the examiner.  If 
chronic sinus disability is found, the 
examiner should answer the following 
question: Is it at least as likely as not 
that the chronic disability began in 
service?  The rationale for the opinion 
should be set forth.  The examination 
should be scheduled in conformity with 
38 C.F.R. § 3.655 (2000)

3.  The RO should schedule the veteran 
for VA orthopedic examination to 
determine the nature and severity of the 
left knee disability.  The claims file 
should be made available to the examiner.  
Range of motion studies should be 
performed, and the examiner should note 
whether there is additional functional 
impairment due to factors such as pain, 
pain on motion, weakness, fatigability or 
incoordination.  The examination should 
be scheduled in conformity with 38 C.F.R. 
§ 3.655 (2000)

4.  The RO should review the claims file 
and determine that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106- 475, 114 Stat. 2096 
(2000) is completed.

5.  If, following adjudication of the 
claims, the benefits sought are not 
granted, the case should be returned to 
the Board after completion of the usual 
adjudication procedures.

6. The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	NANCY I. PHILLIPS
	Veterans Law Judge
	Board of Veterans' Appeals


 

